               Case 2:19-cv-02762 Document 1 Filed 12/17/19 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS
                                   IN KANSAS CITY

JUDITH ECKEL, heir-at-law,         )
and JUDITH ECKEL,                  )
Administrator of the Estate of     )
RICHARD ECKEL,                     )
                                   )
                    Plaintiffs,    )
                                   )
vs.                                )                    Case No.:
                                   )
DELMAR GARDENS OF OVERLAND )
PARK OPERATING, LLC,               )
Serve: The Corporation Company     )
       112 SW 7th Street, Suite 3C )
       Topeka, Kansas 66603        )
                                   )
                    Defendant.     )

                                          COMPLAINT

          Come now Plaintiffs Judith Eckel, heir-at-law, and Judith Eckel, Administrator of the

Estate of Richard Eckel, by and through undersigned counsel, pursuant to the Federal Rules of

Civil Procedure, and for their cause of action against Defendant Delmar Gardens of Overland

Park Operating, LLC, respectfully state as follow:

                                              Parties

          1.     Plaintiff Judith Eckel is a Kansas resident, the surviving spouse of the decedent,

Richard Eckel, the Administrator of the Estate of Richard Eckel, and is entitled to bring this

wrongful death and survival cause of action pursuant to K.S.A. § 60-1901 et seq. and § 60-1801

et seq.

          2.     Defendant Delmar Gardens of Overland Park Operating, LLC is a Kansas limited

liability company which at all relevant times herein had a management, ownership, and/or
              Case 2:19-cv-02762 Document 1 Filed 12/17/19 Page 2 of 6




operational control interest in a skilled nursing facility named Delmar Gardens of Overland Park

located at 12100 W. 109th Street, Overland Park, Kansas 66210.

                                           Jurisdiction

       3.      The Court has subject matter jurisdiction over this controversy under 28 U.S.C.

§1332 in that there is, first, complete diversity between the parties in that Plaintiffs are Kansas

residents and the sole member of Defendant Delmar Gardens of Overland Park Operating, LLC

is Delmar Gardens Enterprises, Inc., a Missouri corporation which has its principal place of

business in Missouri and, second, the amount in controversy exceeds $75,000.

                                              Facts

       4.      Richard Eckel (the “decedent”) was a resident of Delmar Gardens of Overland

Park (“Delmar Gardens”) from March 9, 2018 until April 11, 2018, where we was admitted for

skilled nursing after a fall at home.

       5.      Upon admission to Delmar Gardens, Defendant knew or should have known that

the decedent was at risk for the development of pressure sores.

       6.      Defendant knew or should have known that the decedent, among other things,

needed to be repositioned every two hours to avoid the risk of the development of pressure sores.

       7.      Defendant, inter alia, failed to maintain the decedent on an every two hour

turning and repositioning schedule, failed to provide proper wound care, and positioned the

decedent on developing and worsening pressure sores.

       8.      As a direct and proximate result of Defendant’s negligence, the decedent

developed bilateral heel pressure sores at Delmar Gardens which required medical care and

treatment and ultimately caused and/or contributed to cause his death on November 16, 2018.




                                                2
                Case 2:19-cv-02762 Document 1 Filed 12/17/19 Page 3 of 6




                                        Count I: Negligence

          9.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if set forth herein.

          10.    Defendant owed the decedent the duty to exercise the degree of care and learning

ordinarily exercised under the same or similar circumstances by members of the community of

duly licensed health care providers and skilled nursing owners, operators, administrators, and

agents.

          11.    Defendant had a non-delegable duty to provide skilled nursing care to the

decedent and Defendant had a duty to ensure that its employees exercised the degree of skill and

learning ordinarily exercised by members of the employees’ professions.

          12.    Defendant had a non-delegable duty to provide management services to the

decedent and, in the management and supervision of Delmar Gardens, to place resident safety

above profit and to provide sufficient resources to permit Delmar Gardens and its employees to

adhere to the following applicable standards of care:

                 a.     Provide each resident with twenty-four hour protective oversight, personal
                        attention and nursing care in accord with his/her condition;

                 b.     Provide nursing care and other supervision consistent with acceptable
                        nursing practice;

                 c.     Provide sufficient personnel properly trained in their duties;

                 d.     Provide each resident an environment free from mental and physical
                        abuse; and

                 e.     Provide each resident with consideration, respect, and dignity.

          13.    During the course of its care and treatment of the decedent, Defendant and its

agents breached their duties of due care, skill, and practice ordinarily exercised by members of

their profession under the same or similar circumstances in one or more of the following ways:

                                                  3
Case 2:19-cv-02762 Document 1 Filed 12/17/19 Page 4 of 6




 a.    By failing to assess and monitor the decedent;

 b.    By failing to properly hydrate and nourish the decedent;

 c.    By failing to assess and monitor the decedent and timely notify
       appropriate physicians as to changes in her condition;

 d.    By failing to prepare an appropriate plan of care for the decedent’s
       medical conditions;

 e.    By failing to consistently evaluate, monitor, and assess the decedent’s
       physical condition;

 f.    By failing to reposition, move, and manipulate the decedent every two
       hours to prevent the development and/or worsening of pressure sores;

 g.    By failing to diagnose, report, and/or treat the decedent’s pressure sores;
 h.    By failing to establish a plan or protocol for the avoidance of pressure
       sores;

 i.    By seating the decedent directly upon her pressure sores as they developed
       and worsened;

 j.    By failing to provide the decedent proper wound care;

 k.    By failing to transfer the decedent to an appropriate facility that could
       adequately care for her when her physical condition changed;

 l.    By failing to obtain a timely consultation from a qualified specialist when
       the decedent’s physical condition deteriorated;

 m.    By failing to provide the decedent with an adequate number of staff
       members knowledgeable of his condition;

 n.    By failing to hire and provide sufficient nursing staff to monitor and care
       for the patients in the facility, including the decedent;

 o.    By failing to properly supervise and monitor the decedent’s care and
       condition;

 p.    By failing to hire, recruit, retain and provide sufficient and competent
       nursing staff to monitor and care for the patients in the facility, including
       the decedent;




                                 4
              Case 2:19-cv-02762 Document 1 Filed 12/17/19 Page 5 of 6




                  q.     By failing to budget sufficient money to recruit and retain competent staff
                         and to provide sufficient support and other services and supplies for the
                         residents, including the decedent;

                  r.     By failing to supervise and train, and negligently retaining, the staff of
                         Delmar Gardens;

                  s.     By failing to keep the decedent free from abuse and neglect;

                  t.     By failing to treat the decedent in a dignified manner; and,

                  u.     By failing to maintain proper care and services for the decedent.

       14.        The negligent acts and/or omissions stated herein were committed by employees,

servants, and/or agents of Defendant while acting within the course and scope of their

employment. As a result, Defendant is liable to Plaintiffs for the negligent acts and omissions of

its employees, servants, and/or agents pursuant to the doctrine of respondeat superior.

       15.        As a direct and proximate result of Defendant’s negligence, the decedent

developed bilateral heel pressure sores at Delmar Gardens which required medical care and

treatment and ultimately caused and/or contributed to cause his death on November 16, 2018.

       16.        As a direct result of Defendant’s negligence, Plaintiffs have suffered and are

entitled to recover for: a loss of spousal care, training, guidance, education, and protection; the

loss of household services; a loss of earnings that the decedent would have provided; reasonable

funeral expenses; mental anguish, suffering, and bereavement; a loss of society, comfort, and

companionship; and all other pecuniary damages as permitted under Kansas law pursuant to

Wentling v. Medical Anesthesia Serv., 701 P.2d 939 (Kan. 1985).

       17.        Plaintiff Judith Eckel, Administrator of the Estate of Richard Eckel, is also

entitled to recover for the physical and mental injuries the decedent sustained before his death as

a proximate result of Defendant’s negligence pursuant to K.S.A. § 60-1801 et seq. including, but

not limited to:

                                                   5
                        Case 2:19-cv-02762 Document 1 Filed 12/17/19 Page 6 of 6




                           a.           Physical and mental injuries as described herein, including, but not limited
                                        to, bilateral heel pressure sores and complication of this injury. These
                                        injuries caused the decedent severe physical pain and mental anguish; and,

                           b.           Reasonable medical expenses for hospital services, treatment by
                                        physicians, nursing care, medicine, and special medical equipment.

             WHEREFORE, Plaintiffs Judith Eckel, heir-at-law, and Judith Eckel, Administrator of

the Estate of Richard Eckel, pray for judgment against Defendant Delmar Gardens of Overland

Park Operating, LLC for an amount that will fairly and justly compensate them for their and the

decedent’s injuries and damages in excess of $75,000, for costs incurred herein, and for such

other and further relief as this Court deems just, proper, and equitable.

                                                               Demand for Jury Trial
                                                             Pursuant to Local Rule 40.2

             18.           Pursuant to Local Rule 40.2, Plaintiffs hereby demand trial by jury on all Counts

and claims in this action in the United States District Court in Kansas City, Kansas.

                                                                                 BROWN & CROUPPEN, P.C.


                                                                                 /s/ Brett A. Williams
                                                                                 Brett A. Williams           #78280
                                                                                 2345 Grand Boulevard, Suite 675
                                                                                 Kansas City, Missouri 64108
                                                                                 (816) 285-0757
                                                                                 (816) 817-6552 (Facsimile)
                                                                                 brettw@getbc.com

                                                                                 ATTORNEY FOR PLAINTIFFS
G:\Open Clients\Eckel, Richard_515662\Pleadings\Draft - WORD version\Complaint.doc




                                                                                     6
